Appeal by defendant Moore from a judgment of the former County Court, Kings County, rendered June 11, 1962 after a jury trial, convicting him (and a codefendant Anderson) of robbery in the first degree and kidnapping, and sentencing him to serve a term of 10 to 20 years on the robbery charge, and a mandatory term of 20 years to life on the kidnapping charge, both sentences to run concurrently. Judgment affirmed. No opinion. [For affirmance of codefendant’s judgment of conviction, see People v. Anderson, 18 A D 2d 1136; mot. for lv. to app. to Court of Appeals den., Desmond, Ch. J. July 1, 1963.] Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hopkins, JJ., concur.